

	

		II

		109th CONGRESS

		1st Session

		S. 1160

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Smith (for himself,

			 Mrs. Lincoln, Mr. Rockefeller, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to restore, increase, and make permanent the exclusion from gross income for

		  amounts received under qualified group legal services plans.

	

	

		1.Short titleThis Act may be cited as the

			 Legal Services Benefit Act of

			 2005.

		2.Exclusion for amounts

			 received under qualified group legal services plans restored, increased, and

			 made permanent

			(a)Increase of

			 exclusionSubsection (a) of

			 section 120 of the Internal Revenue Code of 1986 (relating to amounts received

			 under qualified group legal services plans) is amended by striking the last

			 sentence.

			(b)Restoration and

			 permanence of exclusionSection 120 of the Internal Revenue Code of

			 1986 (relating to amounts received under qualified group legal services plans)

			 is amended by striking subsection (e) and by redesignating subsection (f) as

			 subsection (e).

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			

